 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7    BERNADINE MORIMOTO, et al.,                             Case No. 2:17-cv-01774-APG-GWF
 8                                         Plaintiffs,
              v.                                                          ORDER
 9
      RICHARD WHITLEY, et al.,
10

11                                       Defendants.
12

13          This matter is before the Court on Defendants/Third Party Plaintiffs Hopelink of
14   Southern Nevada and James Hardee’s Motion to Extend Time to Serve Cross-Claim and Third-
15   Party Complaint (ECF No. 85), filed September 30, 2018. To date, no response has been filed
16   and the time for which has now expired. Upon review and consideration and based on the
17   representations made by counsel, the Court finds good cause exists to grant the parties’ request.
18   Accordingly,
19          IT IS HEREBY ORDERED that Defendants/Third Party Plaintiffs Hopelink of
20   Southern Nevada and James Hardee’s Motion to Extend Time to Serve Cross-Claim and Third-
21   Party Complaint (ECF No. 85) is granted. Defendants/Third Party Plaintiffs Hopelink of
22   Southern Nevada and James Hardee shall have ninety (90) days from the entry of this order to
23   effectuate service.
24
            Dated this 17th day of October, 2018.
25

26

27                                                           GEORGE FOLEY, JR.
                                                             UNITED STATES MAGISTRATE JUDGE
28
                                                         1
